* Corpus Juris-Cyc References: Criminal Law, 16CJ, p. 725, n. 45; p. 726; n. 48, 55 (New). As to admissibility in evidence of confession induced by hope of benefit, see annotation in 18 L.R.A. (N.S.) 804; 50 L.R.A. (N.S.) 1086; 1 R.C.L. pp. 554, 557; 1 R.C.L. Supp. 200 4 R.C.L. Supp. 41; 5 R.C.L. Supp. 31; 6 R.C.L. Supp. 25.
The appellant, Willie Clash, alias Hustler Pinkins, was indicted at the October, 1926, term of the circuit court *Page 814 
of Sharkey county, on a charge of burglary of a certain service station or storehouse, known as the Rolling Fork Service Station, owned by A.J. Baggett and J.E. Meek, and of taking certain money therefrom, for which he was convicted and sentenced to imprisonment in the penitentiary for four years. From this sentence, he prosecutes this appeal.
The evidence to connect Clash with the burglary was an alleged confession, which, he contends, was not free and voluntary under the law, and therefore was improperly admitted. The amount of money stolen from the service station was ninety dollars, of which it was claimed that twelve dollars was in one dollar bills and the rest in currency.
Mr. Baggett, one of the owners of the service station, introduced as a witness and interrogated as to whether the appellant was offered any inducement or reward to make the confession, made answer as follows:
"Q. Mr. Baggett, before he made any statement to you about the money, did you offer him any reward or inducement? A. No, sir; never have, other than the fact, if he would tell us about the money, and return it, we would let him out of jail on bond."
This testimony was objected to, and the court in ruling on it held that the state should prove the circumstances in detail. It appeared from the evidence that Mr. Baggett and Mr. Meek and the mother and stepfather of the appellant were all present when the alleged confession was made. The defendant, or appellant, made various contradictory statements, seeming to be anxious to get out of jail. After he had made the confession, he was taken to the sheriff's office, and his confession reduced to writing and signed by him. This immediately followed the conversation above referred to.
Taking all the evidence bearing upon the confession, together with all other evidence connecting the defendant in any wise with the burglary, it is weak and unsatisfactory. In other words, the evidence does not make *Page 815 
it convincing that the defendant is the guilty person. We think the above statement, "If he would tell us about the money, and return it, we would let him out of jail on bond," was such an offer of inducement or benefit to the defendant as to class it as involuntary, and it therefore should be excluded. It is true that the witness, on reexamination during the trial, varied his statements somewhat, but stated subsequently in the examination that:
"Hustler (referring to the defendant) told me he got the money and would pay me back the money, if I got him out of jail, and his mother and father heard him say it."
We do not think, however, this statement, taken in connection with all the testimony, varies materially from the evidence first given. The admission of the confession was prejudicial error, for which judgment will be reversed and the cause remanded for a new trial.
Reversed and remanded.